 1325 NLRB No. 1761On December 17, 1997, the United States Court of Appeals forthe Sixth Circuit issued its Decision and Order in Case 97±6341 en-
forcing the Board's Order.2See New Horizons for the Retarded, 283 NLRB 1173 (1987).3See Merryweather Optical Co., 240 NLRB 1213 (1979).NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Osborn Electric, Inc. and Local Union #131, Inter-national Brotherhood of Electrical Workers,
AFL±CIO and Roger Clark, Party of Interest.
Case 7±CA±37273June 30, 1998SUPPLEMENTAL DECISION AND ORDERBYMEMBERSLIEBMAN, HURTGEN, ANDBRAMEOn October 15, 1996, the National Labor RelationsBoard issued a Decision and Order,1inter alia, order-ing Osborn Electric, Inc., to make whole certain of its
employees for loss of earnings and other benefits re-
sulting from the Respondent's unfair labor practices in
violation of the National Labor Relations Act.A controversy having arisen over the amount ofbackpay due, on April 14, 1998, the Regional Director
for Region 7 issued a compliance specification and no-
tice of hearing alleging the amount due under the
Board's Order, and notifying the Respondent that it
should file a timely answer complying with the
Board's Rules and Regulations. Although properly
served with a copy of the compliance specification, the
Respondent failed to file an answer.On May 18, 1998, the Regional Office received aletter from the Respondent asserting that it would not
file an answer to the compliance specification inas-
much as the Respondent is currently in bankruptcy
proceedings.On June 1, 1998, the Acting General Counsel filedwith the Board a Motion to Transfer Case to the Board
and for Summary Judgment, with exhibits attached. On
June 2, 1998, the Board issued an order transferring
the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion and in the compliance specification are therefore
undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answer
within 21 days from service of a compliance specifica-
tion. Section 102.56(c) of the Board's Rules and Regu-
lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.Although the Respondent is in bankruptcy, it is wellestablished that the institution of bankruptcy proceed-
ings does not deprive the Board of jurisdiction or au-
thority to entertain and process an unfair labor practice
case to its final disposition. Phoenix Co., 274 NLRB995 (1985). Board proceedings fall within the excep-
tion to the automatic stay provisions for proceedings
by a governmental unit to enforce its police or regu-
latory powers. See id., and cases cited therein.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, de-
spite having been advised of the filing requirements,
has failed to file an answer to the compliance speci-
fication. In the absence of good cause for the Respond-
ent's failure to file an answer, we deem the allegations
in the compliance specification to be admitted as true,
and grant the General Counsel's Motion for Summary
Judgment. Accordingly, we conclude that the net
amounts due the employees and the Charging Party
Union's fringe benefit funds is as stated in the compli-
ance specification, and we will order payment by the
Respondent of those amounts, plus interest accrued on
those amounts to the date of payment.ORDERThe National Labor Relations Board orders that theRespondent, Osborn Electric, Inc., Portage, Michigan,
its officers, agents, successors, and assigns, shall make
whole the individuals and entities named below, by
paying them the amounts following their names, plus
interest on the backpay due the employees2and anyadditional amounts due the funds,3and minus tax with- 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Local Union No. 131, International Brotherhood of ElectricalWorkers, AFL±CIO Health Plan fund.5Local Union No. 131, International Brotherhood of ElectricalWorkers, AFL±CIO Pension Plan.6Local Union No. 131, International Brotherhood of ElectricalWorkers, AFL±CIO National Electrical Benefit Fund.7Local Union No. 131, International Brotherhood of ElectricalWorkers, AFL±CIO Kalamazoo Labor-Management Cooperative
Fund.8Local Union No. 131, International Brotherhood of ElectricalWorkers, AFL±CIO Joint Apprenticeship and Training Trust Fund.9The compliance specification erroneously stated that the sumowed the fringe benefit funds is $110,765.26 rather than
$110,754.26.holdings on the backpay due the employees requiredby Federal and state laws:Baker, Pat$71.76
Campbell, Andy1,331.80

Casanto, Todd127.29

Clark, Roger1,942.66

Koutny, Ken3,361.42

Oberthaler, Kevin3,087.82

Spreitzer, Joe129.68

Timmerman, Steve2,339.01
Total Backpay Due Employees$12,391.44
Health Plan4$67,530.54Local Pension530,071.63NEBF612,245.36LMCF7691.21JATC8215.52Total Due the Funds:$110,754.26
9Grand Total Due:$123,145.70
Dated, Washington, D.C.June 30, 1998
llllllllllllllllllWilma B. Liebman, Member
llllllllllllllllllPeter J. Hurtgen, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARD